—In an action to recover payment due under a stipulation of settlement, the defendants Stephen K. Easton and Andrew G. Spiros appeal from an amended order and judgment (one paper) of the Supreme Court, Nassau County (Brucia, J.), dated November 15, 1995, which, inter alia, upon denying their motion to vacate a default judgment and granting the plaintiffs’ cross motion to amend the judgment to correct computational errors, is in favor of the plaintiffs and against them in the principal sum of $213,473.
Ordered that the amended order and judgment is affirmed, with costs.
Contrary to the appellants’ contention, neither the interest rate on the underlying debt nor the default interest rate charged to them under the stipulation of agreement entered into by the parties was usurious (see, Banking Law § 14-a; Penal Law § 190.40; Klapper v Integrated Agric. Mgt. Co., 149 AD2d 765). In addition, the court properly amended the original order and judgment to cure a nonsubstantive computational error with respect to the interest rate applied therein (see, CPLR 3019; Kiker v Nassau County, 85 NY2d 879).
The appellants’ remaining contentions are without merit.
Miller, J. P., Ritter, Santucci and Altman, JJ., concur.